Name: Council Decision (EU) 2018/487 of 20 March 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Oesterreichische Nationalbank
 Type: Decision
 Subject Matter: monetary economics;  accounting;  monetary relations;  Europe
 Date Published: 2018-03-23

 23.3.2018 EN Official Journal of the European Union L 81/17 COUNCIL DECISION (EU) 2018/487 of 20 March 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Oesterreichische Nationalbank THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 26 January 2018 to the Council of the European Union on the external auditors of the Oesterreichische Nationalbank (ECB/2018/1) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and national central banks of the Member States whose currency is the euro are audited by independent external auditors recommended by the ECB's Governing Council and approved by the Council of the European Union. (2) Article 37(1) of the Austrian Federal Act on the Oesterreichische Nationalbank provides that the General Meeting of the Oesterreichische Nationalbank elects one external auditor and one alternate external auditor for a period of up to five years. The alternate external auditor will be mandated only in the event that the external auditor is unable to perform the audit. (3) The mandate of both the current external auditor and the current alternate external auditor of the Oesterreichische Nationalbank ended following the audit for the financial year 2017. It is therefore necessary to appoint external auditors from the financial year 2018. (4) The Oesterreichische Nationalbank has selected Ernst & Young WirtschaftsprÃ ¼fungsgesellschaft m.b.H. as its external auditor and Deloitte Audit WirtschaftsprÃ ¼fungs GmbH as its alternate external auditor, for the financial years 2018 to 2022. (5) The Governing Council of the ECB recommended that Ernst & Young WirtschaftsprÃ ¼fungsgesellschaft m.b.H. be appointed as the external auditor of the Oesterreichische Nationalbank and that Deloitte Audit WirtschaftsprÃ ¼fungs GmbH be appointed as the alternate external auditor of the Oesterreichische Nationalbank, for the financial years 2018 to 2022. (6) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(9) of Decision 1999/70/EC shall be replaced by the following: 9. Ernst & Young WirtschaftsprÃ ¼fungsgesellschaft m.b.H. is hereby approved as the external auditor of the Oesterreichische Nationalbank for the financial years 2018 to 2022. Deloitte Audit WirtschaftsprÃ ¼fungs GmbH is hereby approved as the alternate external auditor of the Oesterreichische Nationalbank for the financial years 2018 to 2022.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 20 March 2018. For the Council The President E. ZAHARIEVA (1) OJ C 37, 1.2.2018, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).